DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 15 and the cancellation of claims 2 and 11-14.
Terminal Disclaimer
	The Examiner acknowledges the TD filed 03/19/2021 which has been approved.
Response to Arguments
	The Applicant has argued the currently amended claims differentiate from the art of record.
	The Examiner agrees that the current amendments differentiate from the known art.
Allowable Subject Matter
Claims 1, 3-10, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 outlines a gas laser apparatus including a chamber, two sources of gas (one including a halogen), a purification column for removing halogens from gas, a booster pump, first-third control valves, first and second tanks, first and second pressure sensors and a controller to controller the pump based on the pressure. The pressure within the first tank is controlled by controlling the pump so the pressure is from 1atm to 1300hPa when the third valve is closed, the pump sends gas to the second tank such that the pressure of that tank is equal to or higher than a pressure in a pipe connecting the second control valve and the second laser gas, and the third valve is controlled such that the gas is sent from the second tank to the laser chamber. The prior art was found to teach the use of a purification system for gas laser devices involving halogens with the basic device components, but failed to teach or suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828